Exhibit   10.64



HIBERNIA CORPORATION
EXECUTIVE BONUS INSURANCE PLAN

        This Executive Bonus Insurance Plan (the “Plan”) is made and entered
into as of the date set forth below by Hibernia Corporation, a corporation
organized and existing under the laws of the State of Louisiana (the “Company”),
such Plan to be effective as of January 1, 2004.


1.    DEFINITIONS:

        1.1      Affiliate means any corporation or other form of entity of
which the Company owns, from time to time, directly or indirectly, 50% or more
of the total combined voting power of all classes of stock or other equity
interests.

        1.2      Bank means the Company's wholly-owned subsidiary, Hibernia
National Bank.

        1.3      Benefit Compensation means the aggregate amount of a
Participant’s base compensation and Target Bonus under the Management Bonus
Plan, as determined from time to time.

        1.4      Board or Board of Directors means the Board of Directors of the
Company.

        1.5      Cause means that Participant has:

a.  

Committed an intentional act of fraud, embezzlement or theft in the course of
his or her employment or otherwise engaged in any intentional misconduct which
is materially injurious to the Company’s (or any of its Affiliates’) financial
condition or business reputation;


b.  

Committed intentional damage to the property of the Company (or any of its
Affiliates) or committed intentional wrongful disclosure of confidential
information that is materially injurious to the Company’s (or any of its
Affiliates’) financial condition or business reputation;


c.  

Is convicted of a felony that is materially injurious to the Company’s (or any
of its Affiliates’) financial condition or business reputation;


d.  

Violated any statute, rule or regulation under federal or state securities or
banking laws that is materially injurious to the Company’s (or any of its
Affiliates’) financial condition or business reputation;


e.  

Intentionally, recklessly or negligently violated any code of ethics, code of
conduct or equivalent codes or policies of the Company or its Affiliates
applicable to the Participant;


f.  

Intentionally, recklessly or negligently violated any of the provisions of The
Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities and
Exchange Commission implementing any such provisions;


g.  

Intentionally refused to perform the material duties of his or her position; or


h.  

Committed an act or engaged in behavior constituting “cause” as defined in a
separate agreement between such Participant and the Company or an Affiliate.


No act or failure to act on the part of Participant will be deemed “intentional”
if it was due primarily to an error in judgment or negligence, but will be
deemed “intentional” only if done or omitted to be done by Participant not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company (or an Affiliate).

        1.6      Change of Control means and shall be deemed to occur if:

a.  

A person, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder (excluding the Company or any of its
Affiliates, a trustee or any fiduciary holding securities under an employee
benefit plan of the Company or any of its Affiliates, an underwriter temporarily
holding securities pursuant to an offering of such securities or a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the Company), becomes the beneficial
owner as defined in Rule 13d-3 promulgated under the Exchange Act (other than as
a result of the acquisition of shares by the Company or an Affiliate of the
Company) of shares of the Company having 50% or more of the then outstanding
voting power of the Company;


b.  

The Company shall have sold or disposed of all or substantially all of its
assets or substantially all of the assets of its wholly-owned subsidiary, the
Bank, in one or a series of transactions to a party not a member of a controlled
group (as defined in the Internal Revenue Code of 1986, as amended, or
regulations promulgated thereunder) with the Company;


c.  

The Company consummates a merger, consolidation, share exchange or similar form
of corporate transaction that requires the approval of the shareholders of the
Company, whether for such transaction or for the issuance of securities in the
transaction (a “Business Combination”), unless immediately following the
Business Combination, (i) more than 50% of the total voting power of either the
entity resulting from such Business Combination (the “Surviving Entity”) or, if
applicable, the ultimate parent company that directly or indirectly has
beneficial ownership of at least 95% of the voting securities eligible to elect
directors of the Surviving Entity (the “Parent”), is represented by the voting
securities of the Company that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such voting securities were converted pursuant to the Business Combination), and
such voting power among the holders thereof is in substantially the same
proportions as the voting power of the Company’s voting securities among the
holders thereof immediately prior to such Business Combination, and (ii) at
least a majority of the members of the board of directors of the Parent (or, if
there is no Parent, the Surviving Entity) were Incumbent Directors at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination;


d.  

The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


e.  

During any period of two consecutive calendar years, the individuals who, at the
beginning of such period, constitute the Board of Directors (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by the shareholders of the
Company of each new director was approved by a vote of at least a majority of
the directors then still in office who were directors at the beginning of the
period or persons nominated or elected by such directors (each such new director
shall also be deemed to be an Incumbent Director).


A Change of Control shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator or determination by a
regulatory agency that the Company is insolvent. The Board shall determine
whether a Change of Control has occurred hereunder.

        1.7      Committee means the Executive Compensation Committee of the
Board of Directors.

        1.8      Disabled or Disability means that a Participant is actually
receiving substantial benefits under the Company’s (or an Affiliate’s) separate
long-term disability plan as determined by the Committee.

        1.9      Eligible Employee means either (a) a regular, full time
employee of the Company or its Affiliates who is in Band A or Band B, as
determined under the Company’s standard personnel practices and policies, or (b)
those employees or former employees of the Company and its Affiliates set forth
on Exhibit A hereto.

        1.10      Enrollment Form means the written agreement in the form
provided by the Company to be executed by each Participant pursuant to which
such Participant agrees to be bound by the terms and conditions of the Plan.

        1.11      Management Bonus Plan means the bonus plan of the Company
and/or the Bank that provides for annual cash awards to the Chief Executive
Officer of the Company and/or the Bank and to eligible members of Executive,
Senior and Middle management of the Company and/or the Bank, the bonus award
pool for which is approved by the Executive Compensation Committee on an annual
basis, or any successor plan.

        1.12      Participant means an Eligible Employee (a) who is designated
by the Committee and who enrolls in the Plan, both in accordance with paragraph
2.1 hereof, and (b) whose participation hereunder has not terminated in
accordance with Section 4 hereof.

        1.13      Retire or Retirement means the date on which a Participant
ceases to be employed by the Company (or an Affiliate), provided (a) he or she
has completed 15 years of service with the Company and its Affiliates and has
attained age 55 or he or she has attained age 65, and (b) he or she is not
terminated for Cause.

        1.14      Retirement Eligibility means that a Participant has satisfied
the age and/or service requirements set forth in paragraph 1.13 hereof, but is
still employed by the Company or its Affiliates.

        1.15      Target Bonus means the incentive target percentage of a
Participant’s base compensation, as determined under the Management Bonus Plan
for the employment band applicable to the Participant.


2.    INITIAL PARTICIPATION:

        2.1      Commencement of Participation. Participation hereunder shall
commence when (a) an Eligible Employee is designated by the Committee, and (b)
such Eligible Employee completes an Enrollment Form and provides such additional
information as may be required by the Committee. If an Eligible Employee fails
to enroll during the 60-day period immediately following the date on which he or
she is notified by the Company that he or she has been designated by the
Committee hereunder (or such longer or shorter period as the Committee may
specify), he or she shall again be eligible for participation hereunder only if
later designated by the Committee.

        2.2      No Continued Employment. No Participant shall have any right to
continue in the employ of the Company or an Affiliate for any period of time or
any right to continue his or her present or any other rate of compensation on
account of participation hereunder.


3.    INSURANCE POLICIES, TARGET BENEFIT AND BONUS:

        3.1      Insurance Policies. Benefits hereunder shall be funded solely
through one or more policies of insurance acquired on the life of each
Participant hereunder. The type and amount of any death benefit shall be
determined solely in accordance with the terms of each separate insurance policy
acquired hereunder. Nothing contained herein shall be deemed to guarantee the
availability, amount or payment of any death or other form of benefit or right
from any such policy. Except as may be expressly provided herein, determination
of any right under, benefit in or payment from any such policy shall be
determined solely in accordance with the terms and conditions thereof.

        3.2      Bonus Payments. During the term of his or her participation
hereunder, determined in accordance with Section 4 hereof, the Company shall pay
for the benefit of each Participant all annual premiums due with respect to each
policy acquired hereunder (a “Bonus Payment”), which the Company, in its
discretion, may elect to prorate and pay in such increments as it determines to
be necessary or appropriate.

        3.3      Limitations on Exercise of Policy Exercise Rights. Each
Participant shall be named as the owner of each policy with respect to which he
or she is named as the insured, and he or she shall possess the unilateral right
to exercise all incidents of ownership with respect to each such policy, without
the requirement of notice or consent by the Company; provided, however, that
prior to the termination of participation hereunder, a Participant:

a.  

Shall not possess the authority to pledge, assign, encumber, borrow against,
withdraw from or otherwise dispose of the cash value of any policy acquired
hereunder; and


b.  

Shall be entitled to transfer ownership of any policy acquired hereunder only to
members of such Participant’s immediate family, any trust established for the
benefit of such immediate family members and/or partnerships or other entities
whose partners, members or shareholders are such immediate family members, but
any such transferee may not transfer any such policy to a third party. The term
“immediate family” shall have the meaning ascribed to such term in Rule 16a-1(e)
promulgated under the Exchange Act.


        3.4      Target Benefit. As of the date on which participation hereunder
commences in accordance with paragraph 2.1 hereof, a Participant’s target
benefit under the Plan shall be a death benefit equal to approximately 300% of
his or her Benefit Compensation, determined as of such date. The Company shall
procure an insurance policy or policies in the amount of the target benefit
(with a reduction in death benefit at age 65) as soon as practicable (consistent
with the anniversary dates of other policies of insurance under the Plan) after
participation hereunder commences. During the term of a Participant’s employment
with the Company and its Affiliates, the Committee shall review the amount of
the death benefit provided hereunder and make such increases in the amount of
such benefit as it deems necessary or appropriate. If a Participant declines an
increase in the amount of his or her target benefit, such Participant shall no
longer be eligible for an increase in the target benefit amount under this
paragraph 3.4.

        3.5      Other Benefits. Participation in this Plan shall not impair or
otherwise reduce Executive’s rate of compensation or other benefits provided by
the Company or its Affiliates; provided, however:

a.  

That the value of any Bonus Payment made hereunder shall not be treated as
compensation for purposes of computing the value or amount of any such other
benefit;


b.  

That participation hereunder shall be in lieu of participation in the Company’s
(or any Affiliate’s) group term life insurance plan, except (i) each Participant
shall be entitled to maintain the nominal amount of group term life coverage
necessary to obtain or maintain dependent life coverage under any such plan, and
(ii) those Participants listed on Exhibit B hereto shall be entitled to
participate in such plan; and


c.  

As a condition of participation hereunder, each Participant who formerly
participated in the Company’s Split Dollar Life Insurance Plan shall be required
to waive any right or benefit under such plan.



4.    TERM OF PARTICIPATION:

        4.1      Term. Except as provided in this Section 4 or in paragraph 5.2
hereof, a Participant’s participation in the Plan shall commence as of the date
determined in accordance with the provisions of paragraph 2.1 hereof and shall
cease as of the earlier of:

a.  

For any period prior to his or her Retirement Eligibility, the date on which
such Participant ceases to be employed by the Company and its Affiliates for any
reason; or


b.  

For any period after the date of his or her Retirement Eligibility, the date on
which his or her employment with the Company and/or its Affiliates is terminated
on account of Cause; or


c.  

The date on which such Participant ceases to be a full-time employee of the
Company and its Affiliates, other than on account of a change in status to an on
call employee, as determined in accordance with the Company’s standard personnel
practices and policies.


        4.2      Retirement. Notwithstanding the provisions of paragraph 4.1
hereof, if a Participant ceases to be employed by the Company and its Affiliates
on account of his or her Retirement, the Company shall continue to make Bonus
Payments with respect to each separate policy of insurance acquired for the
benefit of such Participant until the later of (a) the date on which such
Participant attains age 65, or (b) the date on which the Company has paid not
less than five Bonus Payments with respect to each such policy. Notwithstanding
the generality of the foregoing, participation hereunder shall earlier cease if
the Committee reasonably determines that such Participant has accepted
employment with or is employed by any competitor of the Company or its
Affiliates that is engaged in the banking or financial business or if such
Participant otherwise engages in the banking or financial business in
competition with the Company or its Affiliates.

        4.3      Disability. Notwithstanding the provisions of paragraph 4.1
hereof, if a Participant hereunder becomes Disabled prior to his or her
termination of employment with the Company and its Affiliates, participation
hereunder shall continue until the earlier of (a) the time determined under
paragraph 4.2 hereof, as if such Participant had Retired, or (b) the date such
Participant ceases to be Disabled. Notwithstanding the generality of the
foregoing, participation hereunder shall earlier cease as of the date on which
the Committee reasonably determines that such Participant has accepted
employment with or is employed by any competitor of the Company or its
Affiliates that is engaged in the banking or financial business or if such
Participant otherwise engages in the banking or financial business in
competition with the Company or its Affiliates.


5.   GENERAL PROVISIONS:

        5.1      Taxes. As a condition of making any Bonus Payment hereunder,
the Company shall collect from each Participant such federal, state and local
income and employment taxes as are required by law to be withheld.

        5.2      Amendment and Termination. Prior to the consummation of a
Change of Control, the Committee and/or the Board of Directors, as the case may
be, shall possess the authority to amend the terms of the Plan or any Enrollment
Form or to terminate the Plan, in their discretion. After the consummation of a
Change of Control, this Plan shall not be terminated, and no amendment hereunder
shall materially impair the rights and benefits of any Participant hereunder,
without the prior written consent of each such affected Participant.

        5.3      Governing Law. This Plan and any agreement, form or ancillary
document related thereto shall be governed by the internal laws of the State of
Louisiana, without regard to the conflicts of law provisions thereof, to the
extent not governed by federal law.

        5.4      Binding Effect. This Plan and any agreement related hereto
shall be binding upon and inure to the benefit of the Company, its successors
and assigns and to the benefit of each Participant, including his or her heirs,
successors and assigns. The Company shall require any of its successors or
assigns, whether by merger, asset sale or other form of acquisition, to
expressly assume and agree to perform its obligations hereunder in the same
manner and to the same extent that the Company would be required to perform them
if no succession or assignment had taken place.

        5.5      Entire Agreement. This Plan, including any agreement or form
related thereto, sets forth the entire agreement of the parties hereto with
respect to the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any person.

        5.6      Administration. The Committee shall have the discretionary
power and authority to (a) designate Participants hereunder, (b) direct the
procurement and issuance of insurance policies hereunder, (c) construe and
interpret the provisions of the Plan and any form or agreement related thereto,
(d) establish and adopt rules, regulations, and procedures relating to the Plan
and to interpret, apply and construe such rules, regulations and procedures, (e)
resolve disputes hereunder, and (f) make any other determination which it
believes necessary or advisable for the proper administration of the Plan.
Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Company, its Affiliates
and Participants.

        The Committee shall be deemed to have delegated the following
ministerial or administrative duties to the appropriate officers of the Company,
to be exercised without the requirement of further notice or consent: the
preparation and issuance of documents evidencing participation hereunder; the
execution of such documents as may be necessary to obtain, issue or maintain
insurance policies hereunder; the review of the target benefit amount in
accordance with paragraph 3.4 hereof and the procurement of additional policies
of insurance to the extent necessary or appropriate. The Committee may further
delegate such additional ministerial or administrative duties, as it deems
necessary or appropriate, from time to time.

        5.7      No Assignment Incident to Divorce. No right or benefit
available under the Plan nor any right or benefit under a policy of insurance
acquired hereunder shall be subject to assignment, transfer or division on
account of a division of community or marital property, whether on account of
separation, the dissolution of marriage or otherwise. Any such division,
assignment or transfer shall be void and of no effect.

        5.8      Resolution of Disputes. Any controversy or claim arising out of
or relating to the Plan shall be settled by final, binding and non-appealable
arbitration in New Orleans, Louisiana, by three arbitrators. Subject to the
following provisions, the arbitration shall be conducted in accordance with the
rules of the American Arbitration Association (the “Association”) then in
effect. One of the arbitrators shall be appointed by the Company, one shall be
appointed by the affected Participant, and the third shall be appointed by the
first two arbitrators. If the first two arbitrators cannot agree on the third
arbitrator within 30 days of the appointment of the second arbitrator, then the
third arbitrator shall be appointed by the Association. Any award entered by the
arbitrators shall be final and binding and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. If
the Participant prevails on all claims that are the subject of such arbitration,
the Company shall be responsible for all administrative fees of the Association
and the compensation of the arbitrators; otherwise, the parties shall equally
share the administrative fees of the Association and the compensation of the
arbitrators. Each party shall be responsible for its own attorneys’ fees and
expenses relating to the conduct of the arbitration.

        5.9      Cooperation; Insurability. Each Participant shall make
application to one or more insurers designated by the Committee or the Company,
as the case may be, for the issuance of one or more policies of insurance in
such face amounts as may be determined by the Company or the Committee, from
time to time. Each Participant shall furnish any information requested by the
Company or the Committee to facilitate the issuance of such policies, take such
physical examinations as the Company or the Committee may deem necessary, and
take such other actions as may be requested by the Company, the Committee, or
the insurer, as the case may be. If a Participant refuses to cooperate, is
uninsurable or is insurable at rates or pursuant to an underwriting
classification not acceptable to the Company or the Committee, then
notwithstanding any provision of this Plan to the contrary, the Committee, in
its discretion, may determine that such Participant is ineligible to participate
hereunder.

        This Executive Bonus Insurance Plan was adopted by the Board of
Directors of Hibernia Corporation on December 17, 2003, to be effective as of
January 1, 2004.

HIBERNIA CORPORATION: By:   /s/Michael S. Zainey    By:   Michael S. Zainey   
Its:   Executive Vice President    Date:  December   17   ,2003

[Exhibits A and B omitted]